DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I & Group III (on which Claims 1-8 & 12 read) in the reply filed on 01/26/2022 is acknowledged.  Applicant withdrew Claims 9-11 & 13-20 from examination for failing to read on an elected invention.
Thus Claims 1-8 & 12 are examined herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY PANEL HAVING INORGANIC ENCAPSULATION LAYER INCLUDING GROOVES AND FLEXIBLE UNIT (141) DISPOSED THEREIN.



Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2 (and all claims dependent therefrom):
The limitations of “a first inorganic layer”, “a first organic layer”, and “a second inorganic layer” create confusion because it is unclear whether these features correspond to the “inorganic layer” and the “organic layer” of parent Claim 1, or if these limitations instead refer to different layers altogether.
Based on the instant application, for examination purposes the respective organic and inorganic layers of Claims 1 & 2 will be interpreted as referencing the same layers.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0313117 to Xu et al. (from hereinafter Xu).
Regarding Claim 1, Xu teaches a display panel (Figs. 1-9; e.g. see Figs. 8-9 reproduced below for convenience), comprising:
a base (10; see ¶ [0035-37]); and
an encapsulation layer (13/14/15; see ¶ [0035-46]) on the base (10), comprising an organic layer (14) and an inorganic layer (13/15) disposed in a stack;
wherein the inorganic layer (13/15) comprises at least one flexible unit (e.g. organic first protrusion 141 disposed within first recess 131; see ¶ [0038-42]).


    PNG
    media_image1.png
    1020
    1623
    media_image1.png
    Greyscale


Regarding Claim 2 (as best understood), Xu teaches the display panel as claimed in claim 1, wherein the encapsulation layer (13/14/15) comprises a first inorganic layer (13) on the base (10), a first organic layer (14) on the first inorganic layer (13), and a second inorganic layer (15) on the first organic layer (14);
wherein the first inorganic layer (13) comprises at least one first groove (131; see ¶ [0038-43 & 63]); and
wherein the flexible unit (141) is disposed in the first groove (131).

Regarding Claim 3, Xu teaches the display panel as claimed in claim 2, wherein the second inorganic layer (15) comprises at least one second groove (143; see ¶ [0047-59 & 63]), and the flexible unit (141) is disposed in the second groove (143).

Regarding Claim 4, Xu teaches the display panel as claimed in claim 3, wherein a concave surface of the first groove (131) is a flat surface or a curved surface (A2; see Fig. 3 & ¶ [0039]), and a concave surface of the second groove (143) is a flat surface or a curved surface (A2).

Regarding Claim 7, Xu teaches the display panel as claimed in claim 1, wherein the display panel comprises a curved area (e.g. “bent” area [not shown]; see ¶ [0040]);
wherein the flexible unit (141) is disposed on the inorganic layer (13) corresponding to the curved area;
wherein the curved area comprises a first curved section (e.g. “edge region” [not shown]; see ¶ [0040]), a second curved section (e.g. “middle region” [not shown]; see ¶ [0040]), and a third curved section (e.g. “edge region” opposite the claimed “first curved region” [not shown]; see ¶ [0040]), and the second curved section is disposed between the first curved section and the third curved section (e.g. see ¶ [0040] teaching “[w]hen the distribution density of the first recesses 131 of the first inorganic layer 13 corresponding to a middle region of the display panel 100 is larger, and the distribution density of the first recesses 131 in an edge region around the middle region is smaller, such a density distribution pattern of the first recesses 131 could better offset the stress generated at the joint faces of the first inorganic layer 13 and the organic layer 14 when the display panel 100 is bent”); and
wherein the flexible unit (141) has different density distributions in the first curved section, the second curved section, and the third curved section (see again ¶ [0040] reproduced above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Regarding Claim 5, Xu teaches the display panel as claimed in claim 3.
Xu may not explicitly teach that a maximum depth of the first groove (131) is greater than a maximum depth of the second groove (143).
However, Xu does teach that the respective pluralities of first (131) and second (143) grooves may have the same depths (see ¶ [0052] teaching “a depth of the second recess 143 of the organic layer 14 may be equal to a depth of the first recess 131 of the first inorganic layer 13”), and that each of the respective pluralities of first (131) and second (143) grooves may have depth distribution patterns such that the depths of the first (131) and second (143) grooves corresponding to the middle region of the display panel 100 is larger and the depths of the first (131) and second (143) grooves in the edge region around the middle region is smaller (see ¶ [0041 & 55]).
Xu further teaches that these depth distribution patterns better offset the stress generated at the joint faces of the encapsulation layers when the display panel is bent, so as to better avoid the peeling of the encapsulation thin film and improve the dynamic bending resistance capability of the display panel (see again ¶ [0041 & 55]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a maximum depth of the first groove (131; e.g. a deeper groove in the “middle region”) is greater than a maximum depth of the second groove (143; e.g. a shallower groove in an “edge region”), because Xu demonstrates that this depth distribution pattern of first and second grooves predictably and beneficially alleviates stress applied to the display device (see Xu ¶ [0041 & 55]). 
Furthermore, the claimed depth proportions of the first and second grooves would have been obvious because Xu demonstrates that this depth distribution pattern of first and second grooves is an art-recognized equivalent used for the same purpose of enhancing flexibility of an OLED display device (see MPEP § 2144.06).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective depths of the first and second groove as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device features of Xu is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.



Regarding Claim 6, Xu teaches the display panel as claimed in claim 3, wherein an area (e.g. “arc” A2 of 131; see again Fig. 3) of a concave surface of the first groove (131) is larger than an area (e.g. “arc” A2 of 143) of a concave surface of the second groove (143).
The examiner submits that because an increase in the depth of grooves would result in an increase in the curved area of the groove, one skilled in the art would readily appreciate how the claimed proportionate areas of the first and second grooves are also similarly anticipated or obviated in view of the relative depth distribution patterns discussed above in the rejection of Claim 5. 
Furthermore, the claimed area proportions of the first and second grooves would have been obvious because Xu demonstrates that this depth distribution pattern of first and second grooves is an art-recognized equivalent used for the same purpose of enhancing flexibility of an OLED display device (see MPEP § 2144.06).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective areas of the first and second grooves as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device features of Xu is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Claims 8 & 12 is/are rejected under 35 U.S.C. 103 as obvious over Xu in view of U.S. Pre-Grant Pub. 2018/0090698 to Jeong et al. (from hereinafter Jeong).
Regarding Claim 8, Xu teaches the display panel as claimed in claim 7, wherein a radius of curvature of the second curved section (e.g. “middle region” [not shown]; see ¶ [0040]) is less than a radius of curvature of the first curved section (e.g. “edge region”), and the radius of curvature of the second curved section is less than a radius of curvature of the third curved section (e.g. other “edge region” opposite the claimed “first curved section”; furthermore, because the instant invention relates to a flexible display device which may be adjusted by the user to have any number of curved configurations [similar to applicant’s Fig. 3], the examiner emphasizes that the claimed arrangement of “curved sections” is not an inherent structural feature, but merely one possible configuration into which one may bend the flexible substrate; consequently, because the flexible display device of Xu [see again ¶ 0041-42 & 51-55] teaches a distribution of grooves that is substantially identical to that of applicant’s disclosure, the examiner submits that one skilled in the art would reasonably conclude that the instantly claimed configuration respective radii of curvature is either anticipated by or obvious of Xu [see MPEP § 2112]); and
a density of the flexible unit (141) in the second curved section is greater than a density of the flexible unit (141) in the first curved section, and the density of the flexible unit (141) in the second curved section is greater than a density of the flexible unit (141) in the third curved section (see again ¶ [0040-41 & 50-52] which detail how this configuration predictably improves flexibility while protecting against delamination).
Nevertheless, even assuming merely arguendo that Xu may not explicitly teach the claimed configuration of first through third curved sections exhibiting the respective radii of curvature, this limitation is also rendered unpatentable in view of secondary prior art reference Jeong as detailed below.
Specifically, Jeong does teach a similar display device (e.g. Figs. 14-15; see ¶ [0123-127]) comprising different curved sections (e.g. BA1/BA2) exhibiting different respective radii of curvature (e.g. R1/R2).
Jeong further teaches that this configuration of different curved sections is implemented for the express benefit of improving flexibility of the display substrate (see ¶ [0125]).
Therefore, before the instant application was filed it would also have been obvious to one of ordinary skill in the art to modify the display device of Xu having first through third curved sections exhibiting the respective radii of curvature as claimed, because Jeong demonstrates that this configuration predictably and beneficially improves display flexibility (see again Jeong ¶ [0125]). 
Finally, the claimed configuration of curved sections would have been obvious because Jeong demonstrates that this feature is an art-recognized equivalent structure used for the same purpose of enhancing display flexibility (see MPEP § 2144.06).


Regarding Claim 12, Xu and Jeong teach the display panel as claimed in claim 1, wherein the material of the flexible unit (Xu 141) comprises one of photocurable adhesive or polyimide (see Jeong ¶ [0077]).
Furthermore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to utilize polyimide as the flexible unit (141) of Xu, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill, and Jeong demonstrates that polyimide is an art-recognized material used to manufacture flexible display devices.  (See MPEP § 2144.07)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-base (10)d collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892